Citation Nr: 0606140	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-12 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of 
congenital pectus excavatum.  

2.  Entitlement to service connection for a lung and 
respiratory disorder, claimed as secondary to congenital 
pectus excavatum.  

3.  Entitlement to service connection for chest pain, claimed 
as secondary to congenital pectus excavatum.  

4.  Entitlement to service connection for sternum pain, 
claimed as secondary to congenital pectus excavatum.  

5.  Entitlement to service connection for rib pain, claimed 
as secondary to congenital pectus excavatum.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
December 1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Muskogee, Oklahoma 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In October 2005, the appellant testified during a hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of the proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that additional development is warranted with 
respect to the issues listed on the title page above.  In 
these matters, the veteran acknowledges that he entered into 
active duty service with a congenital pectus excavatum.  
During service, in July 1958, he underwent correction of mild 
pectus excavatum.  He had an uneventful recovery and returned 
to duty.  Prior to his separation from service, he was 
reexamined and found to have mild pectus excavatum.  The 
question is whether the pectus excavatum was aggravated 
during service.  

While the veteran was afforded a VA contract examination in 
April 2005, no opinion was offered as to whether the 
congenital disorder underwent an increase in severity beyond 
the natural course of the disorder during service.  As such, 
the Board finds that further evaluation is warranted.  

The Board notes that, typically, congenital or developmental 
defects are not "diseases or injuries" subject to VA 
compensation benefits.  38 C.F.R. § 3.303(c).  Nevertheless, 
if a congenital or developmental defect undergoes an increase 
in severity, beyond the natural course of the disorder, 
during a period of active duty service then VA compensation 
benefits may be warranted.  See generally, 38 C.F.R. 
§ 3.306(a).  However, the usual effects of medical and 
surgical treatment in service...will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  

Finally, intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted 
with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991). Accordingly, "a lasting worsening of 
the condition" -- that is, a worsening that existed not only 
at the time of separation but one that still exists currently 
-- is required.  See Routen v. Brown, 10 Vet. App. 183, 189 
n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  

Accordingly, the case is REMANDED to the RO, via the AMC for 
the following action:

1.  The veteran should be afforded a 
comprehensive VA orthopedic examination.  
The examination should be performed by an 
orthopedic surgeon, if possible.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  All indicated tests and 
studies are to be performed.    

The examiner is specifically requested to 
express a medical opinion whether it is 
at least as likely as not that any 
residuals of pectus excavatum, a lung or 
respiratory disorder, chest pain, sternum 
pain, or rib pain was aggravated by the 
veteran's active duty service.  The 
examiner should provide an explanation of 
the natural course of pectus excavatum.  
For any identified disorder determined to 
be congenital or developmental in nature, 
that may have preexisted service, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that (1) such disorder was aggravated 
(worsened), as the result of some 
incident of active service, or (2) 
whether any such disorder is due to the 
natural progression of a disease.  If the 
etiology of the claimed disorder is 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  In addition, it is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.  If further 
testing or examination is warranted in 
order to determine the etiology of the 
disorder, such testing or examination is 
to be accomplished.  The examination 
report should be typed.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

3.  After completion of the foregoing, 
the RO should readjudicate the 
veteran's claims on appeal in light of 
the evidence of record, to include any 
evidence added to the record since the 
September 2005 supplemental statement 
of the case.  If the benefits sought 
are not granted, the claims folder 
should be returned to the Board for 
further appellate consideration if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

